GROSSCUP, Circuit Judge
(concurring). The ground on which I wish to put my concurrence, so far as the case involves the Sherman Act, is this: The Buchanan patent is a true combination patent, of which the Nethery^and Landis patents are improvements only, and subsidiary thereto — so much so that they could not have been put into practice except by infringement of the Buchanan patent. The patents as an entirety, therefore, constitute a single mechanical evolution— are blossoms from the same trunk — and in no sense are competitive patents; from which it follows that their concentration in one control is in no sense a combination to prevent competition. I state this as my view because I am not prepared to hold — as I have said already in a concurring opinion in Rubber Tire Wheel Company v. Milwaukee Rubber Works Company — that patented articles are never, under any circumstances, articles of trade or commerce, within the Sherman act.